            Case 1:18-cr-00902-GHW Document 79 Filed 08/28/20 Page 1 of 2
                                                                USDC SDNY
                                                                DOCUMENT
                                                                ELECTRONICALLY FILED
                                                                DOC #:
UNITED STATES DISTRICT COURT
                                                                DATE FILED: 8/28/2020
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :
 UNITED STATES OF AMERICA,                                    :
                                                              :
                              -v-                             :     1:18-cr-902-GHW
                                                              :
 WALTHER CASTILLO,                                            :          ORDER
                                                              :
                                            Defendant. :
                                                              :
 ------------------------------------------------------------ X


GREGORY H. WOODS, United States District Judge:

        On May 21, 2020, the Court received a letter from Mr. Walther Castillo requesting

compassionate release as a result of the COVID-19 pandemic. Dkt. No. 65. The Court denied that

application without prejudice because Mr. Castillo had not demonstrated that he had satisfied the

statutory preconditions to make a motion for that relief. Dkt. No. 64.

        On August 24, 2020, the Court received a letter from Mr. Castillo attaching a denial of his

application by the warden of his facility. Dkt. No. 78. As a result, it appears that the statutory

preconditions to Mr. Castillo’s motion have been met.

        The Court directs that the United States submit any opposition to Mr. Castillo’s motion no

later than September 8, 2020.

        The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. See

Coppedge v. United States, 369 U.S. 438, 444-45 (1962).
        Case 1:18-cr-00902-GHW Document 79 Filed 08/28/20 Page 2 of 2



      The Clerk of Court is directed to mail a copy of this order to Mr. Castillo.

      SO ORDERED.

Dated: New York, New York
       August 28, 2020
                                                     __________________________________
                                                             GREGORY H. WOODS
                                                            United States District Judge




                                                 2
